Citation Nr: 1515184	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-17 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from A May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office Pension Center in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in November 2011 and the immediate cause of his death was listed as pulmonary emboli with diabetes as a contributing factor.  

2.  At the time of the Veteran's death, service connection was not in effect for any disability.  

3.  The Veteran is presumed to have been exposed to herbicides during his period of active service

4.  Competent medical evidence of record is in equipoise as to whether the Veteran's diabetes mellitus, type II, contributed materially in producing or accelerating his death.  


CONCLUSION OF LAW

The Veteran's diabetes mellitus, type II, was incurred as a result of his herbicide exposure in service, and was a material cause of his death.  38 U.S.C.A. §§ 1310, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). 

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Under the current regulatory provisions, if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is warranted.  The certificate of death indicates that the Veteran died in November 2011.  The immediate cause of his death was pulmonary embolus, bilateral.  The Veteran's diabetic mellitus was listed as a significant condition contributing to his death but not resulting in the underlying cause of death.  

At the time of the Veteran's death, service connection had not been established for any disability.  However, the appellant has contended that the Veteran developed type 2 diabetes mellitus as a result of his herbicide exposure in service, and his diabetes mellitus ultimately contributed materially to his death.  

The response to the February 2012 request to the National Personnel Records Center (NPRC) pursuant to Personnel Information Exchange System (PIES) Code 034, which sought the Veteran's dates of service in Vietnam, reflects that the Veteran served in the Republic of Vietnam from May 1969 to May 1970.  As such, it is presumed that he was exposed to herbicides during his period of active service.  38 U.S.C.A. § 1116(f).  Diabetes mellitus type 2 is one of the diseases subject to presumptive service connection on the basis of such exposure; thus the Veteran's type 2 diabetes mellitus is considered to have been presumptively caused by his service.  

The relevant medical evidence of record includes VA medical opinions dated in May 2012 and April 2013; medical records issued by the Veteran's private physician, M.S., M.D., and dated in August 2012 and May 2014; the December 2011 autopsy report; and a number of medical internet and journal articles that focus on the relationship between diabetes and deep vein thrombosis, as well as the prevalence of pulmonary embolisms in patients with type 2 diabetes mellitus.  

In the May 2012 VA medical opinion, the VA physician determined that the Veteran's death was less likely as not caused by or a result of his diabetes.  In reaching this opinion, the VA physician explained that there was no evidence to indicate a nexus between diabetes and the Veteran's death.  According to the VA physician, pulmonary emboli are not usually attributed to diabetes mellitus type II, and if there were underlying diabetic complications that may be implicated in the formation of venous thrombi, there was no evidence that such complications were present.  The examiner added that that there was no information currently available concerning the Veteran's medical conditions prior to death, to include his autopsy results, and that if/when such information became available, it would be appropriate to review the above decision.  

A copy of the Veteran's autopsy report reflects final pathologic diagnoses of cardiomegaly; calcific coronary atherosclerosis that is mild to moderate in nature; aortic atherosclerosis; and right ventricular dilation.  

The Veteran also submitted a number of medical literature and internet articles that collectively focused on the relationship between deep vein thrombosis (DVT) and diabetes mellitus, the frequency of pulmonary embolisms in patients with type 2 diabetes, as well as certain diseases create various risk factors that cause excessive blood clotting.  One internet article, entitled "Is There a Relationship between DVT and Diabetes," discusses the nature of the relationship between these two disorders, and notes that DVT is influenced by three factors, to include the thickness of the blood, the rate of the blood's flow and the qualities of the blood vessel walls.  A reading of the article reflects that high glucose levels in the blood, a symptom of diabetes, can lead to dehydration, and dehydration can increase the blood's thickness thereby leading to the development of a blood clot.  The article further indicates that other factors diabetics should be aware of include inactivity, obesity and recent surgery.  

Another article focused on the prevalence of pulmonary embolism and pulmonary hypertension in patients with type 2 diabetes.  Results from this study revealed that patients with diabetes mellitus have a significantly higher prevalence of pulmonary embolism and pulmonary hypertension independent of coronary artery disease, hypertension, congestive heart failure, or smoking.  Another article issued through the National Heart, Lung, and Blood Institute at the National Institute of Health (NIH) discussed and listed various diseases that can lead to excessive blood clotting.  Pursuant to this article, diabetes can increase the risk of plaque buildup in the arteries, which can cause dangerous blood clots, and 80 percent of those with diabetes will eventually die of clot-related causes.  

In the August 2012 letter, Dr. S. at the Mayo Clinic wrote that the Veteran had been a patient of his prior to his death as a result of massive pulmonary embolism.  Dr. S. further noted that the Veteran was a diabetic with peripheral vascular disease caused by his diabetes.  According to Dr. S., based on his review and understanding of the medical literature, these types of patients are more likely to have clotting disorders including a pulmonary embolism.  

In an April 2013 VA medical opinion, another VA physician was asked to render a medical opinion as to whether it was at least as likely as not that the Veteran's ischemic heart disease and/or diabetes mellitus (including any complications arising therefrom) caused or substantially contributed to the Veteran's death.  The VA physician determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In reaching this assessment, the VA physician noted that the service treatment records were silent for cardiac problems or diabetes, and further noted that the autopsy report did not reflect or suggest "acute or chronic changes expected for diabetes that would have [led] to the [Veteran's] demise as claimed to include DM induced embolic event."  With regard to the Veteran's ischemic heart disease, the VA physician noted that the autopsy report showed that the Veteran had coronary artery disease that is mild to moderate in nature, but there was "no evidence of [i]schemic disease either acute or previously" which "nullifies the claim of IHD/CAD secondary to DM that led to the [V]eteran's demise."  The VA physician acknowledged the August 2012 opinion issued by Dr. S., which indicated that the Veteran's death from a massive pulmonary embolus was secondary to diabetes mellitus and/or "ASCVD," but noted that Dr. S. did not provide an explanation or rationale in support of this opinion.  According to the VA physician, based on the available records, the Veteran underwent an acute right knee procedure that resulted in an embolic event, which is a known risk factor of knee surgery.  The knee surgery resulted in a massive pulmonary emboli "noted to include both the lungs" and "[the] embolic event led directly to the [Veteran's] demise."  The VA physician found no evidence of acute coronary ischemic event by post mortem, nor any evidence of DM or complications of diabetes to have caused the embolic event that led to the Veteran's demise.  According to the VA physician, based upon the available records, the contention that the Veteran's death is related to his claimed diabetes is not well-grounded, and no nexus to service or potential service-connected conditions is established.  

In a more recent medical opinion issued by Dr. S., and dated in May 2014, Dr. S. explained that the Veteran had been a patient of his for years prior to his death, and had a well-established history of type 2 diabetes mellitus.  Dr. S. acknowledged that the Veteran's pulmonary embolism occurred after his hospital stay for joint replacement, and explained that when a person with type 2 diabetes undergoes surgery, he or she will have an increased risk for deep venous thrombosis, and may suffer from acute deep venous thrombosis, or pulmonary embolism.  Based on his medical expertise as a doctor of internal medicine, his reliance on relevant medical journal articles and application of medical principles to the facts of the case, as well as his familiarity with, and understanding of the Veteran's medical history, Dr. S. determined that there is a well-documented relationship between diabetes type 2 and vascular disorders, and noted that diabetics, in particular, have an increased risk of suffering deep venous thrombosis and pulmonary embolisms.  According to Dr. S., this theory had been confirmed in several studies and Cochrane Database Reviews, "so it is most likely that [the Veteran's] diabetes type 2 was a contributing factor to his massive pulmonary embolism and his death."  In reaching this conclusion, Dr. S. referenced a specific medical literature article that focused on whether diabetes mellitus was an independent risk factor for venous thromboembolism.  He provided the citation for, as well as the names of the authors of this article, and explained that the article outlined the inherent risk of developing deep venous thrombosis in diabetics.  

Upon review of the record, the Board finds that there is a legitimate difference of opinion from a medical standpoint as to whether the Veteran's diabetes mellitus contributed substantially or materially to his death.  In noting that pulmonary emboli are not usually attributed to diabetes mellitus type 2, the May 2012 VA physician did not cite to the references or medical principles relied upon in making this determination.  Moreover, this assessment is contradicted by the above-referenced medical literature articles which indicate that diabetics are at a greater risk of developing deep vein thrombosis and pulmonary embolism.  As discussed above, one of the articles specifically indicated that diabetes increases the risk of plaque build-up in the arteries, which can lead to dangerous blood clots, and nearly 80 percent of those with diabetes will eventually die of clot-related causes.  Also, while the April 2013 VA physician attributed the Veteran's pulmonary emboli to the knee surgery he underwent, he (the VA physician) did not discuss why an embolic event is a known risk factor when undergoing knee surgery, or why the Veteran's knee surgery led to the Veteran's pulmonary emboli.  Nor did he address the medical literature articles that focus on the risk factors diabetics experience when undergoing surgery.  Indeed, in one of the internet articles referenced above, it was noted that various risk factors for developing deep vein thrombosis include inactivity, obesity, and recent surgery.  Furthermore, although the April 2013 VA physician based his opinion, in part, on the fact that the medical records were clear for any evidence of diabetic complications that may have caused the embolic event, none of the medical journal articles indicate that diabetic complications by themselves serve to increase the risk of developing deep venous thrombosis and/or a pulmonary embolus.  Indeed, the articles indicate that diabetes in of itself creates increased risk factors that could lead to the development of deep venous thrombosis, blood clots, and pulmonary embolism.  This medical principle was not addressed by either of the VA physicians.  Thus, the VA opinions are of lesser probative value because they were not predicated on a thorough review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (which stipulates that it is what an examiner learns from the claims file for use in forming the expert opinion that matters.  When the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.) 

To that end, the Board places more weight on the May 2014 opinion issued by Dr. S.  In his opinion, Dr. S. expressed an understanding of the Veteran's medical history as well as the cause of his death.  As such, he had before him nearly the same level of information the May 2012 and April 2013 VA physicians did, and in fact, given his familiarity with the Veteran's medical history, he had access to a greater level of information than either of the VA physicians did.  In reaching his conclusion, Dr. S. provided an extensive rationale in support of the opinion reached that included references to the Veteran's medical history, as well as pertinent medical literature articles, and applied the relevant medical principles.  

In a claim for VA benefits, "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. at 54.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  

Based on the foregoing, the Board finds that there is reasonable doubt as to whether the Veteran's diabetes mellitus contributed materially or substantially to his death.  To the extent that there is reasonable doubt, that doubt will be resolved in the appellant's favor.  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


